1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,543

10 JOE BARRS,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Robert Schwartz, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Hugh W. Dangler, Chief Public Defender
18 Allison H. Jaramillo, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 WECHSLER, Judge.
 1        Defendant appeals the sentence imposed on him pursuant to his plea agreement.

 2 We proposed to dismiss the appeal reasoning that, because Defendant entered into a

 3 plea agreement, he is not an aggrieved party and is not entitled to appeal. We have

 4 received a response from Defendant in which he does not dispute our proposal that he

 5 is not an aggrieved party, but does claim that his counsel was ineffective. Defendant

 6 claims that his counsel informed him that he would receive only probation if he signed

 7 the plea agreement. However, there is nothing in the record to support Defendant’s

 8 claim. See State v. Hunter, 2001-NMCA-078, ¶ 18, 131 N.M. 76, 33 P.3d 296

 9 (“Matters not of record present no issue for review.”). We note that, where the record

10 does not include documentation essential to a claim of ineffective assistance of

11 counsel, habeas corpus proceedings are the preferred method for addressing such

12 claims. State v. Grogan, 2007-NMSC-039, ¶ 9, 142 N.M. 107, 163 P.3d 494.

13        For the reasons discussed in our calendar notice, we dismiss the appeal.

14        IT IS SO ORDERED.


15                                                ______________________________
16                                                JAMES J. WECHSLER, Judge
17 WE CONCUR:



18 ______________________________
19 CYNTHIA A. FRY, Chief Judge


                                             2
1 _______________________________
2 TIMOTHY L. GARCIA, Judge




                                    3